Citation Nr: 0924077	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to service connection for a sprain of the left 
thumb.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for varicose veins of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1998 to December 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Wilmington, Delaware, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for a left 
trapezius strain was originally among those on appeal to the 
Board.  However, the Veteran withdrew this issue at the April 
2009 hearing before the undersigned Veterans Law Judge.  

The Veteran also submitted additional evidence at the April 
2009 hearing.  He has waived RO review of this evidence. 

The issue of entitlement to service connection for varicose 
veins will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has a current chronic sprain of the left 
thumb or any other residuals of the left thumb injury for 
which he was treated during service.  

2.  The Veteran does not have current hearing loss as defined 
by VA regulation.  


CONCLUSIONS OF LAW

1.  A chronic sprain of the left thumb was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred due to active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with preadjudication 
VCAA notice in an October 2004 letter.  This letter told the 
Veteran what evidence was needed to substantiate the claims 
for service connection.  The Veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  This letter met the requirements 
of Dingess.  

As for the notice required by Pelegrini, the Board notes that 
Veteran status has been established and is not at issue in 
this case.  The October 2004 letter notified the Veteran of 
the need for evidence of a current disability and for 
evidence of a relationship between that disability and active 
service.  

The Veteran was not provided with notice regarding the 
assignment of disability ratings or effective dates until a 
March 2006 letter.  As this notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claims were readjudicated by the RO in 
December 2007, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify has been 
met for these issues.  

The Board finds that the duty to assist has also been met for 
these issues.  All VA treatment records have been obtained.  
He has been afforded VA examinations of his disabilities.  
The Veteran has submitted private medical records in support 
of his claims, and there is no indication that there are any 
outstanding private medical records that are relevant to the 
claim.  He offered testimony regarding his claims at the 
April 2009 hearing.  As there is no indication of any 
additional evidence that must be obtained, the Board will 
proceed with adjudication of these issues. 

Service Connection

The Veteran contends that he sustained a chronic disability 
of his left thumb and hearing as a result of active service.  
He notes that his left thumb was injured so severely in 
service that it required a cast.  The Veteran testified that 
this thumb is currently weak and painful.  The Veteran also 
argues that he was exposed to jet aircraft noise during 
service.  He notes that although he wore hearing protection, 
he did not believe it was very effective.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis or other organic diseases of the 
nervous system such as sensorineural hearing loss become 
manifest to a degree of 10 percent within one year of 
separation from active service, then they are presumed to 
have been incurred during active service, even though there 
is no evidence of them during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Left Thumb

The service treatment records show that the Veteran was seen 
for a sprain of the left metatarsal phalangeal joint on July 
17, 2000.  This was the result of hyper abduction of the 
thumb.  He was placed on profile and in a short arm cast, 
which was replaced by a splint after a few days.  As of a 
July 28, 2000 examination, there was no pain or swelling.  
There was a full range of motion with no edema.  

An X-ray study dated July 2000 found that there was no 
significant bony lesion seen, and no evidence of abnormal 
soft tissue swelling or calcification.  

The remainder of the service treatment records are negative 
for treatment or complaints regarding the left thumb.  

The Veteran was afforded a VA general examination in November 
2004, which was shortly before his discharge from service.  
The history of the injury to the left thumb was noted.  On 
examination of the hands, there was no muscle atrophy.  There 
was painless abduction and adduction of the fingers and 
thumbs, and movements of the thumbs were normal.  Grip 
strength was 4/4 for both hands.  The diagnoses did not 
include a left thumb disability.  

Private medical records dated August 2006 state the Veteran 
was tender over the extensor tendon.  The assessment was 
probable degenerative joint disease, left thumb, and 
tenosynovitis of the left thumb.  

A September 2006 private examination by the same doctor 
states that the Veteran sustained an injury to his left thumb 
in 2000.  It became painful and swollen and was casted for 
three weeks.  The Veteran reported it had not been right 
since that time, and said he had pain at the base of the 
thumb area.  On examination, there was some tenderness at the 
basal joint of the thumb, as well as at the navicular greater 
multangular joint.  He was somewhat tender at the base of the 
first dorsal compartment insertion, but Finkelstein was 
negative.  The examiner added that an X-ray study showed some 
mild degenerative changes of the basal joint.  The impression 
was chronic sprain, and mild degenerative joint disease, 
basal joint, and radiocarpal area, left thumb.  

A copy of the report of the X-ray study cited by the 
September 2006 examiner states that multiple views of the 
left thumb demonstrate normal alignment of bones without 
evidence of an acute fracture or dislocation.  The bone 
density was normal, with no focal lytic or sclerotic lesion.  
The visualized joint spaces and soft tissues were normal.  
The impression was no evidence of acute bony injury.  This 
report was signed by a radiologist.

The Veteran underwent a VA orthopedic examination in May 
2008.  The claims folder was reviewed.  The history of the 
injury to the left thumb was noted, and the hand was said to 
have been casted for approximately two months.  The Veteran 
reported two to three pain episodes a month rated at 4 on a 
scale to 10 and increasing to an 8 on a scale of 10.  He 
claimed the pain could last between two hours to a day.  
There was no history of heat, redness, instability, giving 
way, locking, fatigability, lack of endurance, or 
dislocation.  

On examination, there was no swelling or deformity of the 
left thumb, and no thenar muscle atrophy.  There was 
metacarpal phalangeal joint flexion from zero to 50 degrees 
with full extension to zero degrees.  Interphalangeal joint 
flexion was from zero to 90 degrees with full extension to 
zero degrees.  There was normal opposition and palmar 
abduction and adduction.  Grip strength was 5/5 bilaterally.  
An X-ray study of the left hand was normal.  The diagnosis 
was sprain of the left thumb resolved, no residuals and 
normal X-rays.  The examiner opined that there was no current 
medical diagnosis that could be attributed to the Veteran's 
left thumb sprain.  The examination and X-ray studies were 
described as normal.  There had been three repetitive range 
of motion assessments, but none had resulted in any 
restriction of the range of motion due to pain, fatigue, 
weakness, or lack of endurance.  The rationale for the 
opinion was that the Veteran's injury had resolved without 
any residuals, and there was no evidence of degenerative 
joint disease or weakness of the hand.  

At the April 2009 hearing, the Veteran testified that he 
would experience pain in his thumb if he applied tension in 
the wrong direction.  It would become painful when performing 
certain tasks at work.  He also believed that he did not have 
the same amount of strength in his left hand as in the right, 
and he further believed his range of motion was decreased.  
It affected his ability to exercise by lifting weights or 
doing push-ups.  See Transcript.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for a left 
thumb disability.  

The service treatment records confirm that the Veteran 
sustained an injury to his left thumb during service.  The 
Veteran submitted the current claim for service connection 
before his discharge from service, and as there is no 
indication of any post service injury, it is clear that any 
current disability would be related to the injury in service.  
However, the Board finds that the evidence does not support a 
finding that the Veteran currently has a left thumb 
disability.  

The evidence favorable to the Veteran's claim is the August 
and September 2006 records and examination by the Veteran's 
private doctor.  Although the service treatment records were 
apparently not reviewed, the description of the injury to the 
thumb in the examination report is accurate.  The examiner 
found that there was tenderness of the thumb, and further 
found that an X-ray study showed some mild degenerative 
changes of the basal joint.  

The unfavorable evidence includes the report of the November 
2004 VA examination, which did not find a left thumb 
disability.  In addition, a report of the September 2006 
private X-ray study referred to by the September 2006 
examiner was negative for degenerative changes or other 
abnormalities.  Finally, the November 2008 VA examination 
report was also negative for a current left thumb disability, 
and an X-ray study conducted at that time was normal.  

For the following reasons, the Board finds that the 
unfavorable evidence outweighs the favorable evidence.  
First, the service treatment records show that on the last 
examination of the Veteran's initial injury, the Veteran's 
thumb had full range of motion without pain.  The remainder 
of the service treatment records is negative for any 
treatment or complaints pertaining to the left thumb 
subsequent to July 2000.  This would tend to indicate that 
the injury treated in July 2000 did not result in any chronic 
residuals.  This was confirmed by the November 2004 VA 
examination conducted just prior to the Veteran's discharge, 
which examined the left thumb without finding a disability.  

Second, although the September 2006 examiner found evidence 
of tenderness and states that the X-ray study showed evidence 
of mild degenerative changes at the basal joint, a copy of 
the actual X-ray report does not mention any degenerative 
changes.  Instead, it reports normal findings including 
normal joint space.  While this might be a difference of 
opinion between September 2006 doctor who examiner the 
Veteran and the doctor who performed the X-ray study, the 
Board notes that X-ray study was signed by a radiologist, who 
would be a specialist in the interpretation of X-rays.  
Therefore, his opinion would be of greater probative value 
than the opinion of the doctor who performed the examination.  

Finally, the November 2008 examination also included an X-ray 
study, which was again normal.  The Board notes that although 
the Veteran reported a history of pain on flare-ups, the 
examiner was unable to elicit any objective evidence of pain, 
even after testing for repetitive motion.  This same examiner 
was specifically asked as to whether or not the Veteran had a 
current disability as a result of his injury in service, and 
he opined that the injury had resolved without disability.  
The Board notes that this is the most recent examination of 
record, and was conducted more than two years after the 
private examination that diagnosed a chronic sprain.  

For these reasons, the Board finds that the diagnoses and 
opinions of the two VA examiners and the private radiologist 
indicating that there is no current left thumb disability 
outweigh the diagnosis of the September 2006 private examiner 
who diagnosed a chronic left thumb sprain.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, as the medical evidence does not confirm that the 
Veteran has a current disability of the left thumb, service 
connection is not warranted.  

In reaching this decision, the Board notes the Veteran's 
sincere belief that he has a current disability as a result 
of his left thumb injury.  However, while the Veteran is 
qualified to note any complaints of pain or other symptoms, 
he is not a physician, and he is not qualified to provide a 
diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As noted above, the preponderance of 
the qualified medical evidence is against a finding that the 
Veteran has a current left thumb disability.  

Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the service treatment records shows that the 
Veteran was provided with hearing examinations in September 
1998, December 1998, December 1999, December 2000, February 
2002, March 2004, and October 2004.  While these examinations 
show that the Veteran routinely had auditory thresholds of 
well over 20 at 6000 Hertz, none of these tests show that the 
Veteran had hearing loss as defined by 38 C.F.R. § 3.385. 

The Veteran was afforded a VA hearing examination in June 
2006.  None of the auditory thresholds were higher than 20 
decibels, and the Veteran had 100 percent speech recognition 
in each ear.  Again, this fails to meet the criteria of a 
hearing loss under 38 C.F.R. § 3.385.

The Veteran has submitted the results of a private audiology 
examination conducted in July 2008.  The examination did not 
test for the auditory thresholds at 3000 Hertz.  However, the 
highest thresholds recorded between 500 and 4000 Hertz were 
two readings of 25 decibels in the left ear.  Speech 
recognition was 92 percent in the right ear and 100 percent 
in the left ear, but the examination report does not indicate 
that these findings were obtained using the Maryland CNC 
Test, as is required.  Therefore, this test does not show 
that the Veteran has hearing loss as defined by 
38 C.F.R. § 3.385.  

As the evidence does not show that the Veteran has a current 
hearing loss disability as defined by VA regulation, service 
connection may not be established.  38 C.F.R. § 3.385; see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  


ORDER

Entitlement to service connection for a sprain of the left 
thumb is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 


REMAND

The Veteran contends that he has varicose veins as a result 
of active service.  

The service treatment records clearly show that the Veteran 
was treated for varicose veins during service.  His claim has 
thus far been denied on the basis that examinations are 
negative for current residuals of the varicose veins that 
were treated in service.  

However, at the April 2009 hearing the Veteran submitted 
private medical records dated August 2008.  While the 
examiner did not have any discolorations or corded 
varicosities, some spider veins were noted.  The examiner 
stated that treatment options include sclerotherapy.  

The Board notes that the varicose veins for which the Veteran 
was treated in service were also treated with sclerotherapy.  
When this is considered with the August 2008 findings, the 
Board believes that this could indicate the Veteran now has 
varicose veins.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

In this case, as there are signs of a current disability and 
an indication that it may be associated with active service, 
the Board finds that the Veteran should be scheduled for a VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by a qualified doctor to 
determine whether or not he has a current 
diagnosis of varicose veins or any 
residual of the varicose veins for which 
he was treated in service.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies should be conducted.  After the 
completion of the examination and review 
of the record, the examiner should 
attempt to express the following 
opinions: 
a) Does the Veteran have a current 
diagnosis of varicose veins or a current 
diagnosis of a similar vascular 
disability of the lower extremities?
b) If the Veteran is found to have a 
current diagnosis of varicose veins or a 
similar disability, is it as likely as 
not (50 percent probability or greater) 
that the current disability is related to 
the varicose veins that were treated in 
service?
The reasons and bases for all opinions 
should be provided in full. 

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


